                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION




  UNITED STATES OF AMERICA,
                                                   CV 18-107-M-DLC
                       Plaintiff,

        vs.                                         ORDER

  KAREN NEUMILLER,

                      Defendant.

      This matter is before the Court on the United States' Motion for Entry of

Default and Judgment (Doc. 6) against Defendant Karen Neumiller. It appearing

by the affidavit of counsel for the United States that Defendant has failed to

appear, plead, or otherwise defend as provided in the Federal Rules of Civil

Procedure,

      IT IS ORDERED that the United States' Motion (Doc. 6) is GRANTED and

the Defendant's default is hereby entered.

      IT IS FURTHER ORDERED that, default having been entered against

Defendant and counsel for the United States having requested judgment against

Defendant in default, and having filed a proper declaration all in accordance with

Rule 55 of the Federal Rules of Civil Procedure, judgment is rendered in favor of

the United States and against Karen Neumiller in the sum of:

                                         -1-
      Principal                         $35,682.09

      Interest to February 17, 2018     $28,557.92

      Total                             $64,240.01

together with interest at the rate of 7. 75 percent per annum from February 17,

2018, until the date of judgment, and interest thereon at the legal rate as provided

by law from date of this judgment, for all future costs, and for a $400.00 filing fee

pursuant to Section 301 of the Federal Courts Administration Act of 1992.

      DATED this    ~ay of October, 2018.


                                              Dana L. Christensen, Chief Judge
                                              United States District Court




                                        -2-
